OPINION OF THE COURT
Cross appeal taken as or right by Mid-Island Shopping Plaza Co. dismissed, without costs, upon the ground that cross-appellant is not aggrieved by the modification at the Appellate Division (CPLR 5601, subd [a], par [iii]), and motion by cross-appellant made on oral argument for leave to appeal granted. Order affirmed, without costs, for the reasons stated in the opinion by Justice Leon D. Lazer at the Appellate Division (94 AD2d 466); the remaining time within which appellants may cure the violation of paragraph 11 of the ground lease will commence to run on service on appellants, with notice of entry, of a copy of the order of Supreme Court, Nassau County, to be entered on the remittitur of this court.
*934Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye.